Title: To George Washington from Henry Laurens, 12 September 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 12th Septr [1778]
          
          This will be accompanied by a Letter of the 9th, since which I have had the honor of
            presenting to Congress Your Excellency’s favor of the 7th which the house were pleased
            to commit to the Board of War.
          My present duty is to transmit to Your Excellency the undermentioned Acts of Congress
            which will be found within the present inclosure.
          1. An Act of the 11 th Septr for removing if necessary the Troops of the Convention of
            Saratoga—for obtaining Passports for American Vessels to transport Provision and fuel
            for the said troops—for establishing Magazines of Provision [in] the Eastern States—for
            removing the Cavalry now with the Main Army if their service can be dispensed with, to
            places where they can be best subsisted, and for reducing the number of Horses kept by
            Officers in the Army.
          
          2. Duplicate of the Act of the 13th of January last refer’d to in the Act above
              mention’d. I have the honor to be &c.
          
            P.S. since writing the above I have been directed to transmit an Act of
              Congress of the 4th Inst. Resolving that no Ratification of the Convention of Saratoga
              not equivalent to the terms prescribed in the Act of the 8 January last can be
              accepted which Act will be found inclosed with this & Your Excellency is
              requested to transmit it to the British Commissioners at New York—And this Instant the Secretary has brot me an Act of the
              present date for regulating the purchase of forage & other purposes therein
              mentioned which will be also inclosed.
            By an unanimous ballot in Congress on the 10th Inst. General John Cadwalader was
              appointed Brigadr & Commr of the Cavalry in the service of the United States
              & on the 9th a Brevet to rank Lieutt Colo. granted to Maj. Lewis Morris.
          
        